Appeal by the defendant from a judgment of the Supreme Court, Kings County (Mullen, J.), rendered January 8, 2008, convicting him of rape in the first degree, sodomy in the first degree (two counts), sexual abuse in the first degree, and burglary in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contentions with respect to the comments made by the prosecutor during summation are unpreserved for appellate review since the defendant either failed to object to them or, after an objection was sustained, failed either to request further curative instructions or to timely move for a mistrial based on those comments, and we decline to review them in the exercise of our interest of justice jurisdiction (see CPL 470.05 [2]; People v Balls, 69 NY2d 641 [1986]; People v Torres, 46 AD3d 925 [2007]; People v Arnold, 170 AD2d 610 [1991]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80, 85 [1982]). Dillon, J.P., Balkin, Dickerson and Lott, JJ., concur.